UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 31, 2009 AMICO GAMES CORP. (Exact name of registrant as specified in its charter) Nevada 000-53461 98-0579264 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Room North-02, 9th Floor, Flat A, No. 89 Zhongshan Avenue West, Tianhe District,
